On Motion for Rehearing.
In their motion for rehearing defendants in error complain that the tract of land described in plaintiff’s petition comprises 100 acres and that their special demurrers on the ground that the petition was vague and indefinite as to what part of the 100-acre tract the trespasses were alleged to be occurring upon were properly sustained by the trial court. The record shows that plaintiff met these demurrers by attaching a plat with the metes and bounds of the property upon which the trespasses were allegedly occurring, which property plaintiff in error states in his brief consists of less than one acre of land. This is not denied by defendant in error, and examination of the plat indicates this to be correct. This is sufficiently definite to put defendants in error on notice as to where the alleged trespasses are occurring. It is not necessary that plaintiff in error show on the plat where the road and house are being constructed and where the timber is being cut. A casual glance at one acre of land would show where a road or house was being built or where trees were being cut.

Motion for rehearing denied.


All the Justices concur.